DETAILED ACTION
This action is in reply to the amendments and arguments made by applicant submitted on March 21st, 2022 and the examiner interview conducted March 30th, 2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17th, 2022 was filed after the mailing date of the Amendment/Request for Reconsideration-After Non-Final Rejection on March 21st, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 7, 18, and 19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 6 recites the step generating an itinerary in response to the itinerary request comprising information associated with the new route and the new aerial vehicle and it is unclear if the itinerary in claim 6 is the same itinerary as claim 1 and if the itinerary in claim 6 has the same information as the itinerary in claim 1. It is also unclear if the second itinerary is meant to replace the first itinerary or not. This rejection is necessitated by the amendment to claim 1.
Claim 7 recites the step generating an itinerary comprising information associated with the route and the assigned aerial vehicle and it is unclear if the itinerary in claim 7 is the same itinerary as claim 1 and if the itinerary in claim 7 has the same information as the itinerary in claim 1. It is also unclear if the second itinerary is meant to replace the first itinerary or not. This rejection is necessitated by the amendment to claim 1.
Claim 18 recites the step generating an itinerary in response to the itinerary request comprising information associated with the new route and the new aerial vehicle and it is unclear if the itinerary in claim 18 is the same itinerary as claim 13 and if the itinerary in claim 18 has the same information as the itinerary in claim 13. It is also unclear if the second itinerary is meant to replace the first itinerary or not. This rejection is necessitated by the amendment to claim 13.
Claim 19 recites the step generating an itinerary comprising information associated with the route and the assigned aerial vehicle and it is unclear if the itinerary in claim 19 is the same itinerary as claim 13 and if the itinerary in claim 19 has the same information as the itinerary in claim 13. It is also unclear if the second itinerary is meant to replace the first itinerary or not. This rejection is necessitated by the amendment to claim 13.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Regarding claim 1, claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1:
	Claim 1 is directed to a statutory category of process.
Step 2a Prong 1:
The method of claim 1 is a mental process. The process of claim 1 merely consists of generating a set of available routes in the transportation network based on historical demand information, wherein each route comprises a departure vertiport and an arrival vertiport; and generating an itinerary comprising information associated with the route and the assigned aerial vehicle which under their BRI constitute the mental process of route planning. For example, a human could determine a set of routes based on past routes flown, or driven, by vehicles and plan an itinerary for the vehicle to travel the route. A further example, a logistics planner could determine that a VTOL is needed to fly to a landing space and the logistics planner would plan an itinerary for when the VTOL would leave its initial port and arrive at the destination port.
The amended limitation added in the steps of assigning, based on the set of vehicle characteristics and the capability information, an aerial vehicle from the set of aerial vehicles to the route, wherein the aerial vehicle is assigned based on a determination that the aerial vehicle will maintain an energy budget above a threshold upon arrival at the arrival vertiport, the energy budget based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle are sufficient to make the assigning step no longer be considered as a mental process; however it does not lend itself to giving a practical application or showing of significantly more of the mental steps of generating a set of available routes and itineraries as mentioned above.
Step 2a Prong 2:
	The claim recites the additional elements for accessing information, which are insufficient to integrate the judicial exception into a practical application. The additional elements are related to accessing data, or data gathering. These elements are insufficient to find a practical application because they are merely generically linking the mental process to the field of aerial vehicles and are insignificant extra solution activities.
Step 2b:
The additional elements of access information, which were considered insignificant data gathering in step 2a, are similarly insufficient for a finding of significantly more because the data gathering and analysis are generically linking the use of the abstract idea to a particular technological field. For example, the MPEP provides that “collecting and analyzing data” involves only well-understood, routine and conventional activities. See MPEP 2106.05(h)(vi). Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

Regarding claims 2 and 3, claims 2 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1:
	The claim 2 and 3 are directed to a statutory category of process.
Step 2a Prong 1:
The method of claim 2 is a mental process. Claim 2 merely consists of generating… at least one predicted vehicle characteristic of the set of vehicle characteristics for the assigned aerial vehicle, which under its BRI constitute the mental process of predicting the state of the aerial vehicles in the future. For example, a human could determine their phone battery’s charge after a single day of use if they already knew what the charge was at the beginning of the day.
The method of claim 3 is the same mental process as in claim 2. The process merely consists of using the mental process of claim 2 wherein the at least one predicted vehicle characteristic is one of a predicted state of charge, a predicted state of power, or a predicted state of health at the arrival vertiport. This is equivalent to a person calculating the rate of change of these characteristics and then using the rate of change with the current conditions to predict future conditions at any given time. This is merely the process of regression analysis and interpolation, both of which are common skills for one of ordinary skill in the relevant art.
Step 2a Prong 2:
	Claim 2 recites the additional element of using a model for a type of the assigned aerial vehicle, which is insufficient to integrate the judicial exception into a practical application. The additional element is related to the use of a model for data analysis. This additional element is insufficient to find a practical application because it is merely generically linking the use of the model to the field of aerial vehicle routing.
	Claim 3 simply recites the acquisition of specific results using the same method of claim 2 thus it is insufficient to integrate the judicial exception into a practical application.
Step 2b:
The additional element of using a model in claim 2, which was considered generic linking of data analysis in step 2a, is similarly insufficient for a finding of significantly more because the use of the model for data analysis is generically linking the use of the abstract idea to a particular technological field.
The additional elements of the type of characteristics listed in claim 3, which was considered generic linking of the abstract idea to a type of data that it can be applied to, is similarly insufficient for a finding of significantly more because applying the abstract idea to a specific type of data is generically linking the use of the abstract idea to a particular technological field.

Regarding claim 4, claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1:
	The claim 4 is directed to a statutory category of process.
Step 2a Prong 1:
The method of claim 4 is a mental process. The process of claim 4 merely consists of identifying a subsequent route assigned to the assigned aerial vehicle; and based on the received state of charge indication, assigning a new aerial vehicle to the subsequent route instead of the assigned aerial vehicle, which under its BRI consists of the same mental process of assigning routes based on a vehicle’s characteristics as in claim 1. For example, a human could determine that a replacement vehicle should be assigned to a specific route based on the original vehicle’s capabilities.
Step 2a Prong 2:
	Claim 4 recites the additional element of receiving a state of charge indication from the assigned aerial vehicle that is different than the predicted state of charge, which is insufficient to integrate the judicial exception into a practical application. The additional element is related to receiving data, or data gathering. This additional element is insufficient to find a practical application because it is merely generically linking the mental process to the field of aerial vehicles and an insignificant extra solution activity.
Step 2b:
The additional element of receiving data, which was considered insignificant data gathering in step 2a, is similarly insufficient for a finding of significantly more because the data gathering and analysis is generically linking the use of the abstract idea to a particular technological field and is understood to be well understood, routine and conventional activity. For example, the MPEP provides that “collecting and analyzing data” involves only well-understood, routine and conventional activities. See MPEP 2106.05(h)(vi). Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

Regarding claim 5, claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1:
	The claim 5 is directed to a statutory category of process.
Step 2a Prong 1:
The method of claim 5 is a mental process. Claim 5 merely consists of the same mental process of claim 1 with the additional mental steps of the route is a first route of a set of routes for the assigned aerial vehicle, and further comprising: determining a second route for the aerial vehicle comprising an arrival vertiport that is the same as a departure vertiport of the first route; assigning the second route to the aerial vehicle; and reordering the set of routes for the assigned aerial vehicle to travel the second route prior to traveling the first route which under their BRI constitutes the mental process of determining additional routes for an aerial vehicle with the intent for the aerial vehicle to return to its original departure point. For example, a human could determine a set of routes based on past routes flown, or driven, by vehicles and could also determine and assign a specific vehicle to a route based on that vehicle’s capabilities and then assign the aerial vehicle a route that returns to it to the original departure point.
Step 2a Prong 2:
	Claim 5 does not recite any additional elements beyond the mental process described above in Step 2a Prong 1.
Step 2b:
Claim 5 does not recite any additional elements beyond the mental process described above in Step 2a Prong 1.

Regarding claim 6, claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1:
The claim 6 is directed to a statutory category of process.
Step 2a Prong 1:
The method of claim 6 is a mental process. The process of claim 6 merely consists of the same mental process of claim 1 with the additional mental steps of determining that a new route is to be generated based on the payload characteristics instead of using the first route to transport the payload; generating the new route comprising a new departure vertiport and a new arrival vertiport based on the payload characteristics; determining a new aerial vehicle for the new route based on the payload characteristics, a vehicle characteristic for the new aerial vehicle, and capability information associated with the new arrival vertiport; and generating an itinerary in response to the itinerary request comprising information associated with the new route and the new aerial vehicle which under their BRI constitutes the mental process of determining new routes for an aerial vehicle to perform based on a payload and assigning the new routes to vehicles that are capable of transporting the payload. For example, a human could determine a set of routes based on past routes flown, or driven, by vehicles and could also determine and assign a specific vehicle to a route based on that vehicle’s capabilities and if a new request for a payload comes in the human could adjust the route and select new aerial vehicles to fly the route.
Step 2a Prong 2:
	Claim 6 recites the additional element of receiving an itinerary request associated with a payload comprising payload characteristics, which is insufficient to integrate the judicial exception into a practical application. The additional element is related to field of use. This additional element is insufficient to find a practical application because it is merely generically linking the mental process to the field of transportation business interactions.
Step 2b:
The additional element of receiving a request, which was considered field of use in step 2a, is similarly insufficient for a finding of significantly more because the act of receiving a request related to transporting a payload is generically linking the use of the abstract idea to a particular technological field and is understood to be well understood, routine and conventional activity. For example, the MPEP provides that “collecting and analyzing data” involves only well-understood, routine and conventional activities. See MPEP 2106.05(h)(vi). “Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).”

Regarding claim 7, claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. Claim 7 recites the same mental process and additional elements of claim 6 but the mental process is changed from assigning a new vehicle to a new route, as seen in claim 6, the mental process involves not changing which route or vehicle is used and simply generates an itinerary for the aerial vehicle. As this distinction does not change whether claim 7 is a mental process the same analysis for steps 2a and 2b hold true for claim 7 as it did for claim 6.

Regarding claim 8, claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1:
	The claim 8 is directed to a statutory category of process.
Step 2a Prong 1:
The method of claim 8 is a mental process. The process of claim 8 merely consists of [t]he method of claim 1, wherein assigning the aerial vehicle further comprises evaluating a predicted amount of time for the assigned aerial vehicle to reach a predetermined state of charge at the arrival vertiport, which under its BRI consists of the same mental process of assigning routes based on a vehicle’s characteristics as in claim 1. For example, a human could decide which vehicle, given that they can select multiple different vehicles, they should take based on how much fuel/charge said vehicles have and how long it would take to refuel/recharge that vehicle after they use it.
Step 2a Prong 2:
	Claim 8 recites the additional element of an aerial vehicle, which is insufficient to integrate the judicial exception into a practical application. The additional element is merely indicating the technological environment. This additional element is insufficient to find a practical application because it is merely generically linking the mental process to the field of aerial vehicle.
Step 2b:
The additional element of an aerial vehicle, which was considered generic linking in step 2a, is similarly insufficient for a finding of significantly more because the limiting of the type of vehicle generically links the use of the abstract idea to a particular technological field. For example, the MPEP provides that “specifying the technological environment” is merely an attempt to limit the use of the abstract idea. See MPEP 2106.05(h)(ix). Specifying that the abstract idea of using advertising as currency is used on the Internet, because this narrowing limitation is merely an attempt to limit the use of the abstract idea to a particular technological environment, Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716, 112 USPQ2d 1750, 1755 (Fed. Cir. 2014).

Regarding claim 9, claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.
Step 1:
	Claim 9 is directed to a statutory category of process.
Step 2a Prong 1:
The method of claim 9 is a mental process. The process of claim 9 merely consists of validating an itinerary to transport a payload using an aerial vehicle within a transportation network, evaluating the set of vehicle characteristics based at least in part on the starting vertiport, the destination vertiport, and the payload to validate whether the aerial vehicle is capable of performing the itinerary and whether the aerial vehicle will maintain an energy budget above a threshold upon arrival at the destination vertiport, the energy budget being based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle; and providing, to the transportation system, an indication to either accept the itinerary or reject the itinerary based on validating whether the aerial vehicle is capable of performing the itinerary and whether the aerial vehicle will maintain the energy budget above the threshold generating a set of available routes in the transportation network based on historical demand information, wherein each route comprises a departure vertiport and an arrival vertiport and assigning, based on the set of vehicle characteristics and the capability information, an aerial vehicle from the set of aerial vehicles to the route, wherein the aerial vehicle is assigned based on a determination that the aerial vehicle will maintain an energy budget above a threshold upon arrival at the arrival vertiport, the energy budget based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle; and generating an itinerary comprising information associated with the route and the assigned aerial vehicle which under their BRI constitute the mental process of route planning and equipment assignment. For example, a human could determine a set of routes based on past routes flown, or driven, by vehicles and could also determine and assign a specific vehicle to a route based on that vehicle’s capabilities. A further example, a logistics planner could determine that a flight is needed into a landing space that requires VTOL, could assign a VTOL aircraft to that route, and would take into consideration whether the VTOL is able to make the trip with enough fuel and that the VTOL is able to carry the payload the required distance.
Step 2a Prong 2:
	The claim recites the additional elements for receiving, from a transportation system, an itinerary comprising a starting vertiport, a destination vertiport, and an indication of a payload; accessing a set of vehicle characteristics for the aerial vehicle, comprising at least one of: an energy type of the aerial vehicle; a state of charge of the aerial vehicle; a state of power of the aerial vehicle; or a state of health of the aerial vehicle, which are insufficient to integrate the judicial exception into a practical application. The additional element of receiving an itinerary is related to receiving data, or data gathering. The additional element of accessing information is related to accessing data, or data gathering. These elements are insufficient to find a practical application because they are merely generically linking the mental process to the field of aerial vehicles and are insignificant extra solution activities.
Step 2b:
The additional elements of receiving an itinerary and accessing information, which were considered insignificant data gathering in step 2a, are similarly insufficient for a finding of significantly more because the data gathering and analysis is generically linking the use of the abstract idea to a particular technological field and is understood to be well understood, routine and conventional activity. For example, the MPEP provides that “collecting and analyzing data” involves only well-understood, routine and conventional activities. See MPEP 2106.05(h)(vi). Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016).

Regarding claim 10, claim 10 is rejected under the same analysis of claim 9 as it merely repeats the mental process of claim 9 for a second itinerary. The only additional element added to claim 10 is an indication to reject the itinerary is provided to the transportation system which is insufficient for a showing of a practical application or of significantly more as this step is mere data gathering.
Regarding claim 11, claim 11 recites the same mental process of claim 9 but with the additional elements of generating a display comprising a vehicle status indication based on evaluating the set of vehicle characteristics; and receiving input via the display accepting or rejecting the itinerary which are insufficient for a showing of a practical application or of significantly more as the generating a display step is merely an indication of field of use and the receiving input step is merely data gathering.
Regarding claim 12, claim 12 recites the same mental process of claim 9 but with the additional element of the set of vehicle characteristics are accessed at least in part from a vehicle state monitor of the aerial vehicle which is insufficient for a showing of a practical application or of significantly more as it is insignificant extra solution activity related to selecting a particular data source to be manipulated. See MPEP 2106.05(g)(3)(ii) “Taking food orders from only table-based customers or drive-through customers, Ameranth, 842 F.3d at 1241-43, 120 USPQ2d at 1854-55”.
Claims 13-20 fall under the same judicial exceptions of claims 1-8 and are similarly rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more. 
Regarding claim 13, claim 13 recites the same process of claim 1 but with the additional elements of at least one processor; and memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations comprising which do not integrate the mental process into a practical application nor amount to significantly more as these elements merely limits the claims to at least one processor and memory device. See MPEP 2106.05(h)(iv). Specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95, 120 USPQ2d 1293, 1295 (Fed. Cir. 2016). Note that, like in claim 1, the amended assigning step is no longer considered as a mental process; however it does not lend itself to giving a practical application or showing of significantly more of the mental step of generating a set of available routes and itineraries as mentioned above with claim 1.
Regarding claims 14- 20, they are rejected under the same analysis as claim 13 did with regards to claim 1 but with different claims. Claim 14 relates to claim 2, claim 15 relates to claim 3, claim 16 relates to claim 4, claim 17 relates to claim 5, claim 18 relates to claim 6, claim 19 relates to claim 7, and claim 20 relates to claim 8. Claims 14-20 all relate back to their respective claims as listed prior but with the additional elements of at least one processor; and memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations comprising, which fail to amount to a practical application or significantly more just as claim 13 had with claim 1.
Given the above analysis, examiner has determined that claims 1-20 are not eligible subject matter under 101 and are thus rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatraman et al. (US Pub. No. 20180061251 A1), herein after Venkatraman, and further in view of Jamjoom et al. (US Patent No. 9792576 B1), herein after Jamjoom.
Regarding claim 1, Venkatraman teaches generating a set of available routes in the transportation network based on historical demand information, wherein each route comprises a departure vertiport and an arrival vertiport (Venkatraman: Para. 0054 & 0056; "The NAD may also include information regarding air traffic information." "In various embodiments, the NAD in the navigation assistance database may include historic data and real-time data."); accessing, for a set of aerial vehicles of the transportation network, a set of vehicle characteristics for each aerial vehicle of the set of aerial vehicles, wherein the set of vehicle characteristics comprises at least one of: an energy type of the aerial vehicle; a state of charge of the aerial vehicle; a state of power of the aerial vehicle; or a state of health of the aerial vehicle (Venkatraman: Para. 0049 - 0050; "In various implementations, the NAD... may be different for UAVs with different characteristics, such as special privileges, sizes, shapes, ranges, weights, payloads, speeds, flight heights, and other capabilities... For example, a UAV may need to be recharged or refueled en route because, for example, the distance of the flight is over the range of the UAV or the UAV is not fully charged or fueled before the flight."); accessing capability information for each vertiport of a route in the set of available routes (Venkatraman: Para. 0050; "In some embodiments, the NAD may include information regarding available services, such as charging stations, parking spots, and safe landing spots for UAVs."); and generating an itinerary comprising information associated with the route and the assigned aerial vehicle (Venkatraman: Para. 0060 and 0067; "When a UAV is scheduled for a flight, a flight plan may be required before the UAV takes off. The source and destination of the flight and one or more characteristics of the UAV may be provided to a server. In some embodiments, in response to obtaining the source and destination of the flight and the one or more characteristics of the UAV, the server may optimize a flight route for the specific flight using the NAD in the database, and send the flight route to the UAV." "In some implementations, the server may provide NAD in all relevant areas from the source to the destination of the flight. In some implementations, the server may only provide NAD in the tiles near the current location of the UAV. In some implementations, the server may provide a determined flight route or relevant NAD for the whole flight to the UAV before the UAV takes off. In some implementations, the server may provide the UAV with NAD including all available air routes for the flight sorted by, for example, travel distance and flight time.").
Venkatraman is silent to assigning, based on the set of vehicle characteristics and the capability information, an aerial vehicle from the set of aerial vehicles to the route, wherein the aerial vehicle is assigned based on a determination that the aerial vehicle will maintain an energy budget above a threshold upon arrival at the arrival vertiport, the energy budget based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle.
In a similar field, Jamjoom teaches assigning, based on the set of vehicle characteristics and the capability information, an aerial vehicle from the set of aerial vehicles to the route, wherein the aerial vehicle is assigned based on a determination that the aerial vehicle will maintain an energy budget above a threshold upon arrival at the arrival vertiport, the energy budget based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle (Jamjoom: Page 7 col 4 lines 5-16; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones. The specific constraints in the optimization problem include: a package can only be delivered one time by one drone; the weight of a package must not exceed the capacity of the drone; for a single drone, the combined distance from the truck to the first delivery plus the distance between each delivery, must not exceed the battery life of the drone subject to current wind conditions.") for the benefit of utilizing multiple aerial vehicles for the sake of optimizing flight routing while ensuring that each assigned aerial vehicle is capable of traversing all of their assigned routes.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the route and itinerary creation method from Venkatraman with the use of multiple aerial vehicles of differing characteristics, as taught by Jamjoom, for the benefit of utilizing multiple aerial vehicles for the sake of optimizing flight routing while ensuring that each assigned aerial vehicle is capable of traversing all of their assigned routes.
Regarding claim 2, Venkatraman and Jamjoom remain applied as in claim 1, however Venkatraman is silent to generating, using a model for a type of the assigned aerial vehicle, at least one predicted vehicle characteristic of the set of vehicle characteristics for the assigned aerial vehicle.
In a similar field, Jamjoom teaches generating, using a model for a type of the assigned aerial vehicle, at least one predicted vehicle characteristic of the set of vehicle characteristics for the assigned aerial vehicle (Jamjoom: Page 7 col 3 lines 20-33; "A dropoff location... may be determined by an optimization algorithm, which may take into account ... available battery life of one or more of the drones, available gas (or another source of energy) in the delivery truck, optimized tradeoff between fuel and speed of delivery, the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization.") for the benefit of enhancing a transportation network’s route generation system.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route and itinerary creation method from Venkatraman with the generation of predicted vehicle states for a set of vehicles when trying to determine a route’s viability, as taught by Jamjoom, for the benefit of enhancing a transportation network’s route generation system.
Regarding claim 3, Venkatraman and Jamjoom remain applied as in claim 2, and Jamjoom goes on to further teach the at least one predicted vehicle characteristic is one of a predicted state of charge, a predicted state of power, or a predicted state of health at the arrival vertiport (Jamjoom: Page 7 col 3 lines 20-33; "A dropoff location.. may be determined by an optimization algorithm, which may take into account ... available battery life of one or more of the drones, available gas (or another source of energy) in the delivery truck, optimized tradeoff between fuel and speed of delivery, the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization.").
Regarding claim 4, Venkatraman and Jamjoom remain applied as in claim 2, and Jamjoom goes on to further teach the predicted vehicle characteristic is a predicted state of charge, and further comprising: receiving a state of charge indication from the assigned aerial vehicle that is different than the predicted state of charge (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."); identifying a subsequent route assigned to the assigned aerial vehicle (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."); and based on the received state of charge indication, assigning a new aerial vehicle to the subsequent route instead of the assigned aerial vehicle (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones.").
Regarding claim 5, Venkatraman and Jamjoom remain applied as in claim 1, however Venkatraman is silent to the route is a first route of a set of routes for the assigned aerial vehicle, and further comprising: determining a second route for the aerial vehicle comprising an arrival vertiport that is the same as a departure vertiport of the first route; assigning the second route to the aerial vehicle; and reordering the set of routes for the assigned aerial vehicle to travel the second route prior to traveling the first route.
In a similar field, Jamjoom teaches the route is a first route of a set of routes for the assigned aerial vehicle, and further comprising: determining a second route for the aerial vehicle comprising an arrival vertiport that is the same as a departure vertiport of the first route (Jamjoom: Page 6 col 2 lines 47-52; "Drones are dispatched to pick up a package from a truck or like transport or moving medium, and deliver the package to its destination, for example, a home or office. After delivery, drones may return to a different vehicle to recharge the drones or pick up a new package."); assigning the second route to the aerial vehicle (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); and reordering the set of routes for the assigned aerial vehicle to travel the second route prior to traveling the first route (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery.") for the benefit of expanding a routing system to include multiple stops.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route and itinerary creation method from Venkatraman with the creation and modification of routes with multiple stops, as taught by Jamjoom, for the benefit of expanding a routing system to include multiple stops.
Regarding claim 6, Venkatraman and Jamjoom remain applied as in claim 1, however Venkatraman is silent to the route is a first route, and further comprising: receiving an itinerary request associated with a payload comprising payload characteristics; determining that a new route is to be generated based on the payload characteristics instead of using the first route to transport the payload; generating the new route comprising a new departure vertiport and a new arrival vertiport based on the payload characteristics; determining a new aerial vehicle for the new route based on the payload characteristics, a vehicle characteristic for the new aerial vehicle, and capability information associated with the new arrival vertiport; and generating an itinerary in response to the itinerary request comprising information associated with the new route and the new aerial vehicle.
In a similar field, Jamjoom teaches the route is a first route, and further comprising: receiving an itinerary request associated with a payload comprising payload characteristics (Jamjoom: Page 8 col 6 lines 4-6; "It may not be possible to assign all packages with one run of the optimization. The weight values prioritize the important packages to the first round or iteration."); determining that a new route is to be generated based on the payload characteristics instead of using the first route to transport the payload (Jamjoom: Page 8 col 6 lines 4-6; "It may not be possible to assign all packages with one run of the optimization. The weight values prioritize the important packages to the first round or iteration."); generating the new route comprising a new departure vertiport and a new arrival vertiport based on the payload characteristics (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); determining a new aerial vehicle for the new route based on the payload characteristics, a vehicle characteristic for the new aerial vehicle, and capability information associated with the new arrival vertiport (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); and generating an itinerary in response to the itinerary request comprising information associated with the new route and the new aerial vehicle (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery.") for the benefit of optimizing a routing system to consider payload characteristics for generating and modifying multiple flight routes.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route and itinerary creation method from Venkatraman with the route optimization based on payload characteristics, as taught by Jamjoom, for the benefit of optimizing a routing system to consider payload characteristics for generating and modifying multiple flight routes.
Regarding claim 7, Venkatraman and Jamjoom remain applied as in claim 1, however Venkatraman is silent to receiving an itinerary request associated with a payload comprising payload characteristics; evaluating the payload characteristics, the route, and the assigned aerial vehicle to determine that the route is to be used to transport the payload; and generating an itinerary comprising information associated with the route and the assigned aerial vehicle.
In a similar field, Jamjoom teaches receiving an itinerary request associated with a payload comprising payload characteristics (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."); evaluating the payload characteristics, the route, and the assigned aerial vehicle to determine that the route is to be used to transport the payload (Jamjoom: Page 7 col 3 lines 5-10; "A dropoff location… may be determined by an optimization algorithm, which may take into account ... available battery life of one or more of the drones, available gas (or another source of energy) in the delivery truck, optimized tradeoff between fuel and speed of delivery, the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization."); and generating an itinerary comprising information associated with the route and the assigned aerial vehicle (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones.") for the benefit of creating a robust delivery system that accounts for as many critically important factors for creating routes for aerial delivery of various payloads.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route and itinerary creation method from Venkatraman with the route optimization based on the characteristics of the route, the aerial vehicle, and the payload , as taught by Jamjoom, for the benefit of creating a robust delivery system that accounts for as many critically important factors for creating routes for aerial delivery of various payloads.
Regarding claim 8, Venkatraman and Jamjoom remain applied as in claim 1, however Venkatraman is silent to assigning the aerial vehicle to the route further comprises evaluating a predicted amount of time for the assigned aerial vehicle to reach a predetermined state of charge at the arrival vertiport.
In a similar field, Jamjoom teaches assigning the aerial vehicle to the route further comprises evaluating a predicted amount of time for the assigned aerial vehicle to reach a predetermined state of charge at the arrival vertiport (Jamjoom: Page 8 col 6 lines 8-10 and page 9 col 7 lines 14-16; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery." "The truck or like may be equipped with a battery charging station such that each subsequent drone flight is performed with a fully-charged battery.") for the benefit of efficient routing of aerial vehicles.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route and itinerary creation method from Venkatraman with the route optimization method that incorporates recharge or refueling time, as taught by Jamjoom, for the benefit of efficient routing of aerial vehicles.
Regarding claim 9, Venkatraman teaches [a] method for validating an itinerary to transport a payload using an aerial vehicle within a transportation network, comprising: receiving, from a transportation system, an itinerary comprising a starting vertiport, a destination vertiport, and an indication of a payload (Venkatraman: Para. 0060; "When a UAV is scheduled for a flight, a flight plan may be required before the UAV takes off. The source and destination of the flight and one or more characteristics of the UAV may be provided to a server. In some embodiments, in response to obtaining the source and destination of the flight and the one or more characteristics of the UAV, the server may optimize a flight route for the specific flight using the NAD in the database, and send the flight route to the UAV."); accessing a set of vehicle characteristics for the aerial vehicle, comprising at least one of: an energy type of the aerial vehicle; a state of charge of the aerial vehicle; a state of power of the aerial vehicle; or a state of health of the aerial vehicle (Venkatraman: Para. 0049 - 0050; "In various implementations, the NAD... may be different for UAVs with different characteristics, such as special privileges, sizes, shapes, ranges, weights, payloads, speeds, flight heights, and other capabilities... For example, a UAV may need to be recharged or refueled en route because, for example, the distance of the flight is over the range of the UAV or the UAV is not fully charged or fueled before the flight."); evaluating the set of vehicle characteristics based at least in part on the starting vertiport, the destination vertiport, and the payload to validate whether the aerial vehicle is capable of performing the itinerary… (Venkatraman: Para. 0060; "When a UAV is scheduled for a flight, a flight plan may be required before the UAV takes off. The source and destination of the flight and one or more characteristics of the UAV may be provided to a server. In some embodiments, in response to obtaining the source and destination of the flight and the one or more characteristics of the UAV, the server may optimize a flight route for the specific flight using the NAD in the database, and send the flight route to the UAV."); and providing, to the transportation system, an indication to either accept the itinerary or reject the itinerary based on validating whether the aerial vehicle is capable of performing the itinerary… (examiner interprets the act of changing a flight plan would incorporate a step for accepting the new itinerary) (Venkatraman: Para. 0066; "The UAV may then dynamically change the flight plan using the NAD, based on the real-time airspace conditions, such as weather conditions or traffic conditions. In some cases, the server may send real-time instructions to the UAV to avoid hazards such as lightning or storm or avoid areas where emergency clearance is ordered.").
Venkatraman is silent to evaluating whether the aerial vehicle will maintain an energy budget above a threshold upon arrival at the destination vertiport, the energy budget being based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle (Jamjoom: Page 7 col 4 lines 5-16; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones. The specific constraints in the optimization problem include: a package can only be delivered one time by one drone; the weight of a package must not exceed the capacity of the drone; for a single drone, the combined distance from the truck to the first delivery plus the distance between each delivery, must not exceed the battery life of the drone subject to current wind conditions."); and providing an indication whether the aerial vehicle will maintain the energy budget above the threshold.
In a similar field, Jamjoom teaches the evaluating and indicating whether the aerial vehicle will maintain an energy budget above a threshold upon arrival at the destination vertiport, the energy budget being based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle (Jamjoom: Page 7 col 4 lines 5-16; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones. The specific constraints in the optimization problem include: a package can only be delivered one time by one drone; the weight of a package must not exceed the capacity of the drone; for a single drone, the combined distance from the truck to the first delivery plus the distance between each delivery, must not exceed the battery life of the drone subject to current wind conditions.") for the benefit of ensuring an aerial vehicle is capable of traversing the route.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the route and aerial vehicle assignment method from Venkatraman with maintaining an energy budget, as taught by Jamjoom, for the benefit of ensuring an aerial vehicle is capable of traversing the route.
Regarding claim 10, Venkatraman and Jamjoom remain applied as in claim 9, however Venkatraman is silent to an indication to reject the itinerary is provided to the transportation system, and further comprising: receiving, from the transportation system, a second itinerary; and evaluating the set of vehicle characteristics to validate the second itinerary.
In a similar field, Jamjoom teaches an indication to reject the itinerary is provided to the transportation system, and further comprising: receiving, from the transportation system, a second itinerary (examiner interprets the indication to reject the itinerary to be a part of a delivery schedule optimization process) (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); and evaluating the set of vehicle characteristics to validate the second itinerary (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones.") for the benefit of having multiple optional routes available to the person that requested the itinerary.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the route and aerial vehicle assignment method from Venkatraman with the [4.1], as taught by Jamjoom, for the benefit of having multiple optional routes available to the person that requested the itinerary.
Regarding claim 11, Venkatraman and Jamjoom remain applied as in claim 9, and Venkatraman goes on to further teach receiving input via the display accepting or rejecting the itinerary (Venkatraman: Para. 0099, also see Fig. 8; "Input device(s) 815 can include without limitation camera(s), a touchscreen, a touch pad, microphone(s), a keyboard, a mouse, button(s), dial(s), switch(es), and/or the like. Output devices 820 may include without limitation a display device, a printer, LEDs, speakers, and/or the like.").
Venkatraman specifically does not disclose incorporating the data about a vehicle’s characteristics in the proposed itinerary.
In a similar field, Jamjoom teaches generating a display comprising a vehicle status indication based on evaluating the set of vehicle characteristics (Jamjoom: Page 8 col 6 lines 22-28; " At 110, the current locations of the delivery trucks are compared with those produced from the schedule. In case of a discrepancy of a driver from their expected location, drivers are given instructions for whether they should speed up or slow down, for example, so that a drone can catch up to the truck for a rendezvous, for example, at the specified End(d) location.”) for the benefit of assisting a pilot or logistics planner to see what the vehicles are capable of and if they should approve the generated routes.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the itinerary confirmation system from Venkatraman with a way to confirm the statistics of the aerial vehicle, as taught by Jamjoom, for the benefit of assisting a pilot or logistics planner to see what the vehicles are capable of and if they should approve the generated routes.
Regarding claim 12, Venkatraman and Jamjoom remain applied as in claim 9, however Venkatraman is silent to the set of vehicle characteristics are accessed at least in part from a vehicle state monitor of the aerial vehicle.
In a similar field, Jamjoom teaches the set of vehicle characteristics are accessed at least in part from a vehicle state monitor of the aerial vehicle (Jamjoom: Page 9 col 7 lines 32-35; "In one embodiment, the system of the present disclosure operates continuously and is able to handle cases where a drone is incapacitated, for example, due to a hardware failure.") for the benefit of continually monitoring the condition of the vehicles.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the route and aerial vehicle assignment method from Venkatraman with a means of monitoring the condition of the aerial vehicle , as taught by Jamjoom, for the benefit of continually monitoring the condition of the vehicles.
Regarding claim 13, Venkatraman teaches at least one processor (Venkatraman: Para. 0099, also see Fig. 8; "The hardware elements may include a processing unit 810, including without limitation one or more general-purpose processors and/or one or more special-purpose processors (such as digital signal processing chips, graphics acceleration processors, and/or the like), one or more input devices 815, and one or more output devices 820."); and memory, operatively connected to the at least one processor and storing instructions that, when executed by the at least one processor, cause the system to perform a set of operations comprising (Venkatraman: Para. 0103, also see Fig. 4-6 and 8; "In many embodiments, computing system 800 may further comprise a working memory 835, which can include a RAM or ROM device, as described above. Software elements, shown as being currently located within working memory 835, can include an operating system 840, device drivers, executable libraries, and/or other code, such as one or more application programs 845, which may comprise software programs provided by various embodiments, and/or may be designed to implement methods, and/or configure systems, provided by other embodiments, as described herein, such as some or all of the methods described in relation to FIGS. 4-6. "): generating a set of available routes in the transportation network based on historical demand information, wherein each route comprises a departure vertiport and an arrival vertiport (Venkatraman: Para. 0054 & 0056; "The NAD may also include information regarding air traffic information." "In various embodiments, the NAD in the navigation assistance database may include historic data and real-time data."); accessing, for a set of aerial vehicles of the transportation network, a set of vehicle characteristics for each aerial vehicle of the set of aerial vehicles, wherein the set of vehicle characteristics comprises at least one of: an energy type of the aerial vehicle; a state of charge of the aerial vehicle; a state of power of the aerial vehicle; or a state of health of the aerial vehicle (Venkatraman: Para. 0049 - 0050; "In various implementations, the NAD... may be different for UAVs with different characteristics, such as special privileges, sizes, shapes, ranges, weights, payloads, speeds, flight heights, and other capabilities... For example, a UAV may need to be recharged or refueled en route because, for example, the distance of the flight is over the range of the UAV or the UAV is not fully charged or fueled before the flight."); accessing capability information for each vertiport of a route in the set of available routes (Venkatraman: Para. 0050; "In some embodiments, the NAD may include information regarding available services, such as charging stations, parking spots, and safe landing spots for UAVs."); generating an itinerary comprising information associated with the route and the assigned aerial vehicle (Venkatraman: Para. 0060 and 0067; "When a UAV is scheduled for a flight, a flight plan may be required before the UAV takes off. The source and destination of the flight and one or more characteristics of the UAV may be provided to a server. In some embodiments, in response to obtaining the source and destination of the flight and the one or more characteristics of the UAV, the server may optimize a flight route for the specific flight using the NAD in the database, and send the flight route to the UAV." "In some implementations, the server may provide NAD in all relevant areas from the source to the destination of the flight. In some implementations, the server may only provide NAD in the tiles near the current location of the UAV. In some implementations, the server may provide a determined flight route or relevant NAD for the whole flight to the UAV before the UAV takes off. In some implementations, the server may provide the UAV with NAD including all available air routes for the flight sorted by, for example, travel distance and flight time.").
Venkatraman is silent to assigning, based on the set of vehicle characteristics and the capability information, an aerial vehicle from the set of aerial vehicles to the route, wherein the aerial vehicle is assigned based on a determination that the aerial vehicle will maintain an energy budget above a threshold upon arrival at the arrival vertiport, the energy budget based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle.
In a similar field, Jamjoom teaches assigning, based on the set of vehicle characteristics and the capability information, an aerial vehicle from the set of aerial vehicles to the route, wherein the aerial vehicle is assigned based on a determination that the aerial vehicle will maintain an energy budget above a threshold upon arrival at the arrival vertiport, the energy budget based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle (Jamjoom: Page 7 col 4 lines 5-16; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones. The specific constraints in the optimization problem include: a package can only be delivered one time by one drone; the weight of a package must not exceed the capacity of the drone; for a single drone, the combined distance from the truck to the first delivery plus the distance between each delivery, must not exceed the battery life of the drone subject to current wind conditions.") for the benefit of utilizing multiple aerial vehicles for the sake of optimizing flight routing while ensuring that each assigned aerial vehicle is capable of traversing all of their assigned routes.
It would have been obvious to one ordinarily skilled in the art before the filling of the application to modify the route and itinerary creation system from Venkatraman with the use of multiple aerial vehicles of differing characteristics, as taught by Jamjoom, for the benefit of utilizing multiple aerial vehicles for the sake of optimizing flight routing while ensuring that each assigned aerial vehicle is capable of traversing all of their assigned routes.
Regarding claim 14, Venkatraman and Jamjoom remain applied as in claim 13, however Venkatraman is silent to generating, using a model for a type of the assigned aerial vehicle, at least one predicted vehicle characteristic of the set of vehicle characteristics.
In a similar field, Jamjoom teaches generating, using a model for a type of the assigned aerial vehicle, at least one predicted vehicle characteristic of the set of vehicle characteristics (Jamjoom: Page 7 col 3 lines 20-33; "A dropoff location.. may be determined by an optimization algorithm, which may take into account ... available battery life of one or more of the drones, available gas (or another source of energy) in the delivery truck, optimized tradeoff between fuel and speed of delivery, the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization.") for the benefit of enhancing a transportation network’s route generation system.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route and itinerary creation system from Venkatraman with the generation of predicted vehicle states for a set of vehicles when trying to determine a route’s viability, as taught by Jamjoom, for the benefit of enhancing a transportation network’s route generation system.
Regarding claim 15, Venkatraman and Jamjoom remain applied as in claim 14, and Jamjoom goes on to further teach the at least one predicted vehicle characteristic is one of a predicted state of charge, a predicted state of power, or a predicted state of health at the arrival vertiport (Jamjoom: Page 7 col 3 lines 20-33; "A dropoff location.. may be determined by an optimization algorithm, which may take into account ... available battery life of one or more of the drones, available gas (or another source of energy) in the delivery truck, optimized tradeoff between fuel and speed of delivery, the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization.").
Regarding claim 16, Venkatraman and Jamjoom remain applied as in claim 14, and Jamjoom goes on to further teach the predicted vehicle characteristic is a predicted state of charge, and the set of operations further comprises: receiving a state of charge indication from the assigned aerial vehicle that is different than the predicted state of charge (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."); identifying a subsequent route assigned to the aerial vehicle (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."); and based on the received state of charge indication, assigning a new aerial vehicle to the subsequent route instead of the assigned aerial vehicle (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones.").
Regarding claim 17, Venkatraman and Jamjoom remain applied as in claim 13, however Venkatraman is silent to the route is a first route of a set of routes for the assigned aerial vehicle, and the set of operations further comprises: determining a second route for the aerial vehicle comprising an arrival vertiport that is the same as a departure vertiport of the first route; assigning the second route to the aerial vehicle; and reordering the set of routes for the assigned aerial vehicle to travel the second route prior to traveling the first route.
In a similar field, Jamjoom teaches the route is a first route of a set of routes for the assigned aerial vehicle, and the set of operations further comprises: determining a second route for the aerial vehicle comprising an arrival vertiport that is the same as a departure vertiport of the first route (Jamjoom: Page 6 col 2 lines 47-52; "Drones are dispatched to pick up a package from a truck or like transport or moving medium, and deliver the package to its destination, for example, a home or office. After delivery, drones may return to a different vehicle to recharge the drones or pick up a new package."); assigning the second route to the aerial vehicle (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); and reordering the set of routes for the assigned aerial vehicle to travel the second route prior to traveling the first route (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery.") for the benefit of expanding a routing system to include multiple stops.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route and itinerary creation system from Venkatraman with the creation and modification of routes with multiple stops, as taught by Jamjoom, for the benefit of expanding a routing system to include multiple stops.
Regarding claim 18, Venkatraman and Jamjoom remain applied as in claim 13, however Venkatraman is silent to the route is a first route of a set of routes for the assigned aerial vehicle, and the set of operations further comprises: receiving an itinerary request associated with a payload comprising payload characteristics; determining that a new route is to be generated based on the payload characteristics instead of using the first route to transport the payload; generating the new route comprising a new departure vertiport and a new arrival vertiport based on the payload characteristics; determining a new aerial vehicle for the new route based on the payload characteristics, a vehicle characteristic for the new aerial vehicle, and capability information associated with the new arrival vertiport; and generating an itinerary in response to the itinerary request comprising information associated with the new route and new aerial vehicle.
In a similar field, Jamjoom teaches the route is a first route of a set of routes for the assigned aerial vehicle, and the set of operations further comprises: receiving an itinerary request associated with a payload comprising payload characteristics (Jamjoom: Page 8 col 6 lines 4-6; "It may not be possible to assign all packages with one run of the optimization. The weight values prioritize the important packages to the first round or iteration."); determining that a new route is to be generated based on the payload characteristics instead of using the first route to transport the payload (Jamjoom: Page 8 col 6 lines 4-6; "It may not be possible to assign all packages with one run of the optimization. The weight values prioritize the important packages to the first round or iteration."); generating the new route comprising a new departure vertiport and a new arrival vertiport based on the payload characteristics (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); determining a new aerial vehicle for the new route based on the payload characteristics, a vehicle characteristic for the new aerial vehicle, and capability information associated with the new arrival vertiport (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery."); and generating an itinerary in response to the itinerary request comprising information associated with the new route and new aerial vehicle (Jamjoom: Page 8 col 6 lines 8-10; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery.") for the benefit of optimizing a routing system to consider payload characteristics for generating and modifying multiple flight routes.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route and itinerary creation system from Venkatraman with the route optimization system based on payload characteristics, as taught by Jamjoom, for the benefit of optimizing a routing system to consider payload characteristics for generating and modifying multiple flight routes.
Regarding claim 19, Venkatraman and Jamjoom remain applied as in claim 13, however Venkatraman is silent to receiving an itinerary request associated with a payload comprising payload characteristics; evaluating the payload characteristics, the route, and the assigned aerial vehicle to determine that the route is to be used to transport the payload; and generating an itinerary comprising information associated with the route and the assigned aerial vehicle.
In a similar field, Jamjoom teaches receiving an itinerary request associated with a payload comprising payload characteristics (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones."); evaluating the payload characteristics, the route, and the assigned aerial vehicle to determine that the route is to be used to transport the payload (Jamjoom: Page 7 col 3 lines 5-10; "A dropoff location… may be determined by an optimization algorithm, which may take into account ... available battery life of one or more of the drones, available gas (or another source of energy) in the delivery truck, optimized tradeoff between fuel and speed of delivery, the relative adjacency of packaged final delivery points (e.g., is there a reasonable location for the delivery truck to stop such that drones can handle delivery of multiple packages), and any other factor deemed useful by a delivery organization."); and generating an itinerary comprising information associated with the route and the assigned aerial vehicle (Jamjoom: Page 7 col 4 lines 5-10; "The method, for example, may assign packages to drones by solving an optimization problem in which the method maximizes the number of packages delivered by the drones given a finite battery capacity and constraints on the cargo capacity and weight limitations of the drones.") for the benefit of creating a robust delivery system that accounts for as many critically important factors for creating routes for aerial delivery of various payloads.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route and itinerary creation system from Venkatraman with the route optimization based on the characteristics of the route, the aerial vehicle, and the payload, as taught by Jamjoom, for the benefit of creating a robust delivery system that accounts for as many critically important factors for creating routes for aerial delivery of various payloads.
Regarding claim 20, Venkatraman and Jamjoom remain applied as in claim 13, however Venkatraman is silent to assigning the aerial vehicle to the route further comprises evaluating a predicted amount of time for the assigned aerial vehicle to reach a predetermined state of charge at the arrival vertiport.
In a similar field, Jamjoom teaches assigning the aerial vehicle to the route further comprises evaluating a predicted amount of time for the assigned aerial vehicle to reach a predetermined state of charge at the arrival vertiport (Jamjoom: Page 8 col 6 lines 8-10 and page 9 col 7 lines 14-16; "For example, optimization algorithm that assigns drones to packages may be re-executed iteratively, for example, after a round of delivery." "The truck or like may be equipped with a battery charging station such that each subsequent drone flight is performed with a fully-charged battery.") for the benefit of efficient routing of aerial vehicles.
It would have been obvious to one ordinarily skilled in the art before the effective filling date of the applicant’s claimed invention to modify the route and itinerary creation system from Venkatraman with the route optimization system that incorporates recharge or refueling time, as taught by Jamjoom, for the benefit of efficient routing of aerial vehicles.

Response to Amendment
Applicant’s amendments with respect to the objections to the drawings, specification, and claims under 112(b) and the rejection under 112(b) of claims 1-4 and 8 has been fully considered and are sufficient to overcome the prior objections and rejections of record.  Therefore, the objections of the drawings, claims, and specification as well as the 112(b) rejection of claims 1-4 and 8 of the prior office action have been withdrawn due to the amendments.

Response to Arguments
Applicant's arguments filed March 21st, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments (see page 10, lines 14-32 and page 11, lines 1-21, filed March 21st, 2022) with respect to the fact that the amendments to the drawings, specification, and claims provided render the objections to the drawings, specification, and claims as well as the 112(b) rejection of claims 1-4 and 8 have been fully considered and are persuasive. The 112(b) rejection of claims 1-4 and 8 as well as the objections of the drawings, specification, and claims have been withdrawn.
Applicant’s contention (see page 11 lines 30-32 and page 12 lines 1-6, filed March 21st, 2022) with respect to the amendments of claims 1 and 13 and their dependents to overcome the rejection under 101 have been fully considered but they are not persuasive.
The amendments to claims 1 and 13 do not practically resolve the identified abstract ideas. The abstract idea of generating a set of available routes in the transportation network has not been addressed. The abstract idea of assigning, based on the set of vehicle characteristics and the capability information, an aerial vehicle from the set of aerial vehicles to the route has been amended to include more information but does not address how the assigning is performed.
Applicant has contended, both in the response filed March 21st, 2022 and in the applicant initiated interview conducted on March 30th, 2022, that the newly amended step of generating an itinerary comprising information associated with the route and the assigned aerial vehicle has overcome the 101 rejection by adding a practical application. Examiner respectfully disagrees because this step is still part of the mental process for route planning of aerial vehicles and it is also similarly a mental process as creating itineraries is a step that can be performed in the human mind.
Applicant’s contention (see pages 12-13, filed March 21st, 2022) with respect to the rejection of claim 1 under 103 in light of the newly added amendments has been fully considered and is not persuasive.
Applicant has contended that Venkatraman and Jamjoom fail to disclose the newly amended elements in amended claim 1 wherein the aerial vehicle is assigned based on a determination that the aerial vehicle will maintain an energy budget above a threshold upon arrival at the arrival vertiport, the energy budget based on at least one of the state of charge of the aerial vehicle or the state of power of the aerial vehicle. The examiner respectfully disagrees as, stated above in the 103 rejection in this document for claim 1 and in the applicant initiated interview conducted March 30th, 2022, Jamjoom does teach this element which can be seen in page 7 col 4 lines 5-16 of Jamjoon as stated in the 103 above. As seen in the noted section of Jamjoom, Jamjoom does describe the aerial vehicles being routed based on the state of charge of the aerial vehicle (“battery life of the drone”) and the state of power of the aerial vehicle (“the weight of the package must not exceed the capacity of the drone”). Although Venkatraman in view of Jamjoom does not explicitly teach the use of an energy budget as recited in amended claim 1, they do imply the use of an energy budget that must be maintained above a threshold as the drones from Jamjoom are expected to make multiple stops along a route and return to their initial departure point, thus they are expected to maintain a state of charge (“battery life”) above the threshold of zero charge during the entire trip.
Applicant has also contended (see page 13 lines 22-24, filed March 21st, 2022) that the amendments added to claim 9 renders the claim patent eligible for the same reasoning as for why the amendments added to claim 1 rendered claim 1 patent eligible. The examiner respectfully disagrees as Jamjoom does describe the aerial vehicles being routed based on the state of charge of the aerial vehicle (“battery life of the drone”) and the state of power of the aerial vehicle (“the weight of the package must not exceed the capacity of the drone”). Although Venkatraman in view of Jamjoom does not explicitly teach the use of an energy budget as recited in amended claim 9, they do imply the use of an energy budget that must be maintained above a threshold as the drones from Jamjoom are expected to make multiple stops along a route and return to their initial departure point, thus they are expected to maintain a state of charge (“battery life”) above the threshold of zero charge during the entire trip.
Applicant has also contended (see page 13 lines 22-24, filed March 21st, 2022) that the amendments added to claim 13 renders the claim patent eligible for the same reasoning as for why the amendments added to claim 1 rendered claim 1 patent eligible. The examiner respectfully disagrees as Jamjoom does describe the aerial vehicles being routed based on the state of charge of the aerial vehicle (“battery life of the drone”) and the state of power of the aerial vehicle (“the weight of the package must not exceed the capacity of the drone”). Although Venkatraman in view of Jamjoom does not explicitly teach the use of an energy budget as recited in amended claim 13, they do imply the use of an energy budget that must be maintained above a threshold as the drones from Jamjoom are expected to make multiple stops along a route and return to their initial departure point, thus they are expected to maintain a state of charge (“battery life”) above the threshold of zero charge during the entire trip.
Applicant has also contended (see page 13 lines 28-32 and page 14 lines 1-2, filed March 21st, 2022) that the dependent claims 2-8, 10-12, and 14-20 have patent eligible subject matter over Venkatraman in view of Jamjoom due to the amendments made to their respective independent claims, however, applicant has not argued any particular patentability of features as such these dependent claims stand to fall with the independent claims. The examiner respectfully disagrees with the applicant’s argument the amendments to independent claims 1, 9, and 13 have not rendered said independent claims patent eligible as Jamjoom does disclose the considerations of an aerial vehicle’s state of charge and state of power when assigning said vehicle to a route. As Venkatraman in view of Jamjoom does teach all of the elements of amended independent claims 1, 9, and 13 as well as the original elements of claims 2-8, 10-12, and 14-20, applicant’s argument that the amendments to independent claims 1, 9, and 13 render the dependent claims 2-8, 10-12, and 14-20 patent eligible is not persuasive.
As mentioned during the applicant initiated interview of record conducted March 30th, 2022, a search for “an aerial vehicle being assigned a route based on an energy budget comprising a state of charge, state of power, and state of health of the aerial vehicle” has been conducted and two new references have been discovered and as such this proposed amended limitation is no longer considered patent eligible under 103. Moran, Thomas (US Pub. No. 20170286887 A1) and De Rosa et al. (US Pub. No. 20170286887 A1) both described the deficiency of the energy budget comprising a state of charge, state of power, and state of health of the aerial vehicle which was lacking in Venkatraman and Jamjoom.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Moran, Thomas (US Pub. No. 20170286887 A1) discloses in para 0051 that a UAV is selected for deployment based on “a current battery condition and/or fuel level, maintenance status, top speed, payload capacity and type, UAV configuration and onboard equipment, etc.” which read on assigning an aerial vehicle to a route based on a stated of charge, state of power, and state of health.
De Rosa et al. (US Pub. No. 20170286887 A1) discloses a system that may assign a UAV to a flight route based on characteristic of the UAV like its battery life, remaining battery power, remaining fuel level, component health like engine or battery health, etc. These considerations read on assigning an aerial vehicle to a route based on a stated of charge, state of power, and state of health.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron K McCullers whose telephone number is (571)272-3523. The examiner can normally be reached Monday - Friday, Roughly 7:30 AM - 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.M./Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663